Citation Nr: 0919428	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-36 096	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability other than asbestosis, to include as secondary to 
asbestosis.

2.  Entitlement to an initial rating in excess of 10% for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 
1964.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2003 rating action that granted service 
connection and assigned an initial 10% rating for asbestosis, 
and also denied service connection for respiratory disability 
other than asbestosis, to include as secondary to asbestosis.  
Because the claim for a higher initial rating involves a 
request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West,        12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).

In October 2004, the Veteran testified at a hearing before a 
hearing officer at the RO.

By decision of January 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.



2.  A respiratory disability other than asbestosis was not 
shown present in service, and the competent and most 
persuasive medical evidence establishes no nexus between any 
such respiratory disability first manifested many years post 
service and the veteran's military service or his service-
connected asbestosis.

3.  The manifestations of the veteran's asbestosis, as shown 
by pulmonary function tests, include Forced Vital Capacities 
in excess of 74-% predicted, and diffusion capacities of the 
lung for carbon monoxide by the single breath method in 
excess of 65-% predicted. 
  

CONCLUSIONS OF LAW

1.  A respiratory disability other than asbestosis was not 
incurred in or aggravated by service, and is not proximately 
due to or the result of service-connected asbestosis.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2008).

2.  The criteria for an initial rating in excess of 10% for 
asbestosis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In this case, an August 2002 pre-rating RO letter informed 
the Veteran and his representative of the VA's 
responsibilities to notify and assist him in his initial 
service connection claim, including the type of evidence 
required to establish entitlement; a December 2003 post-
rating RO letter informed them of the type of evidence 
required to establish a higher rating (evidence that a 
service-connected condition had gotten worse); and a June 
2008 post-rating RO letter informed them of the type of 
evidence required to establish secondary service connection. 
Thereafter, they were afforded opportunities to respond.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.  

Additionally, the abovementioned 2003 and 2008 RO letters 
provided notice that the VA would make reasonable efforts to 
help the appellant get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he provided enough information, and, if needed, 
authorization, to obtain them, and further specified what 
records the VA had received, what records it was responsible 
for obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
The Board thus finds that the 2002, 2003, and 2008 RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were not furnished to the 
Veteran prior to the rating action on appeal that initially 
granted service connection.  However, the Board finds that 
the delay in issuing the full 38 U.S.C.A. § 5103(a) notice 
was not prejudicial to the Veteran because it did not affect 
the essential fairness of any adjudication, in that his 
claims were fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2003 and 
2008 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in March and May 2005 and 
January 2009 (as reflected in the Supplemental Statements of 
the Case (SSOCs)).   

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto), and that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board finds that the rating code information 
was furnished to the Veteran in the November 2003 SOC, and 
that this suffices for Dingess/Hartman.  The RO also afforded 
him proper notice pertaining to the degree of disability and 
effective date information in the June 2008 letter. 

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake,      22 Vet. App. 37 (2008), holding that, 
for an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  However, the 
VA General Counsel has held that Vazquez-Flores does not 
apply to appeals from initial rating actions, and 
accordingly, the VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A (West 2002) as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement with the initial rating or effective 
date assigned following the grant of service connection.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection, that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, neither the Veteran nor 
his representative have alleged that his VCAA notice was 
inadequate.  See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, including service and post-service 
VA and private medical records up to 2008.  The Veteran was 
afforded comprehensive VA examinations in November 2002, 
November 2004, and July 2008.  A transcript of his October 
2004 RO hearing testimony has been associated with the claims 
folder and considered in adjudicating these claims. 
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In January 2009, the Veteran stated that he had no 
additional information or evidence to submit in connection 
with his claims.  The record also presents no basis for 
additional development to create any additional evidence for 
consideration in connection with the matters on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

A.  Service Connection for a Respiratory Disability Other 
Than Asbestosis,           To Include as Secondary to 
Asbestosis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected one is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).    

The veteran contends that his respiratory disabilities other 
than his service-connected asbestosis are due to his military 
service, or are caused or aggravated by the service-connected 
asbestosis.  He gave testimony to this effect at the October 
2004 RO hearing.

The evidence against the veteran's claim includes the service 
medical records, which are completely negative for findings 
or diagnoses of any respiratory disability.  On August 1964 
separation examination, the lungs and chest were normal, and 
chest X-rays were negative.

Post service, November 1999 sinus X-rays at the McCullough-
Hyde Memorial Hospital (MHMH) revealed bilateral maxillary 
sinusitis, and a CT scan in December revealed findings 
suggestive of sinonasal polyposis.  However, there was no 
history or medical opinion linking these to the veteran's 
military service or his service-connected asbestosis.

On December 1999 outpatient examination, J. M., M.D., noted 
the veteran's long
nonspecific history of what sounded like allergies or chronic 
sinusitis.  After examination, the impressions included 
chronic sinusitis by history and allergic rhinitis, but there 
was no history or medical opinion linking these to the 
veteran's military service or his service-connected 
asbestosis.

In a December 1999 statement, W. N., M.D., noted the 
veteran's confirmed diagnoses of perennial and seasonal 
allergic rhinitis and conjunctivitis, sinus congestion 
(allergic) headaches, and resulting recurrent sinusitis, but 
there was no history or medical opinion linking these to the 
veteran's military service or his service-connected 
asbestosis.  The physician specifically noted that he had had 
no chest symptoms, that he had smoked cigarettes from 11 to 
42 years of age, and that the chest was clear on current 
examination.  

March 2000 X-rays at the MHMH revealed findings suggestive of 
previous asbestos exposure.  An April CT scan revealed 
multiple calcified pleural plaques consistent with a history 
of asbestos exposure with no parenchymal or interstitial lung 
disease. 2001 pulmonary functions tests (PFTs) showed a mild 
obstructive lung defect, but there was no history or medical 
opinion linking this to the veteran's military service or his 
service-connected asbestosis.

Private outpatient records from October 2001 to March 2002 
show regular     follow-up treatment and evaluation of the 
Veteran for mild obstructive lung disease, asthma, allergies, 
dyspnea, and sinusitis, but there was no history or medical 
opinion linking these to the veteran's military service or 
his service-connected asbestosis.

On November 2002 VA respiratory examination, the physician 
reviewed the veteran's medical records.  The Veteran gave a 
history of shortness of breath since the 1960s, and allergies 
since 1965.  The examiner noted that he had smoked 1 pack of 
cigarettes per day for 23 years from 1961 until 1984.  After 
examination, the diagnoses were recurrent upper respiratory 
infections secondary to smoking; chronic obstructive 
pulmonary disease (COPD) secondary to years of smoking; sinus 
problems secondary to smoking; and multiple allergies.  The 
physician opined that the Veteran may well have asbestosis, 
as asbestos was the cause of the lesions seen on chest X-
rays; that cigarette smoking was also a factor in the 
etiology of his symptoms; and that COPD may well have its 
etiology in cigarette smoking, as the smoking was sufficient 
by history to be able to cause COPD.  There was no medical 
opinion linking any respiratory disability other than 
asbestosis to the veteran's military service or service-
connected asbestosis.

On November 2004 VA respiratory examination, the physician 
reviewed the claims folder and noted the veteran's history of 
the onset of recurrent sinus and lower respiratory tract 
infections in 1991; a past medical history of asbestosis and 
COPD; an approximately 25-pack year smoking history; and a 
history of chronic sinusitis and seasonal allergies.  After 
examination, the diagnoses were asbestosis; COPD, which may 
in part be due to the veteran's 25-pack year smoking history; 
chronic sinusitis; and allergic rhinitis.  There was no 
medical opinion linking any respiratory disability other than 
asbestosis to the veteran's military service or service-
connected asbestosis.

On July 2008 VA respiratory examination, the physician 
reviewed the claims folder and noted the veteran's documented 
history of exposure to asbestos in military service; that he 
had no problems with his lungs in service; that he started 
having problems in the form of frequent cold and flu symptoms 
around 1978 to 1980; that he had a 1-pack-per-day smoking 
history dating from 1961; and that he stopped smoking in 
1983.  After current examination, the diagnoses were 
asbestosis; COPD caused by cigarette smoking; allergic 
rhinitis; and bronchial asthma, and the physician opined that 
the veteran's current complaints of cough, wheezing, sputum, 
and recurrent cold and flu symptoms were not caused by or a 
result of his service-connected asbestosis.  The rationale 
for this opinion was that asbestosis was a pleural disease, 
and did not produce cough, wheezing, or sputum, which 
symptoms were caused by COPD.  Rather, the doctor opined that 
COPD was caused by the veteran's cigarette smoking, not by 
his asbestosis, noting that PFTs clearly showed normal total 
lung capacity, which was against any restrictive disease 
which could be expected to be seen with asbestosis.  The 
physician concluded that asbestosis did not cause any of the 
veteran's current pulmonary symptoms.  There was no medical 
opinion linking any respiratory disability other than 
asbestosis to the veteran's military service or service-
connected asbestosis.

In a September 2008 addendum to the July 2008 examination 
report, the VA physician opined that the veteran's sinusitis, 
allergic rhinitis, and asthma were not caused by or a result 
of his service-connected asbestosis, because asbestosis was a 
pleural-based disease that had no other affect on the 
sinuses, nose, or lungs to cause asthma.  He also opined that 
COPD, sinusitis, allergic rhinitis, and asthma were not 
aggravated by the service-connected asbestosis, because 
asbestosis was a pleural-based disease that did not cause or 
aggravate obstructive disease or any problem with sinusitis 
or allergy, and had never been associated with COPD, 
sinusitis, allergic rhinitis, or asthma.  There was no 
medical opinion linking any respiratory disability other than 
asbestosis to the veteran's military service.

On that record, the Board finds that the preponderance of the 
persuasive medical evidence is against the claim for service 
connection for a respiratory disability other than 
asbestosis.  In reaching this conclusion, the Board notes 
that the record contains no medical opinion that links any 
respiratory disability other than asbestosis to the veteran's 
military service.  Rather, the 2002, 2004, and 2008 VA 
medical opinions consistently link the veteran's COPD which 
was first manifested many years post service to his cigarette 
smoking.  The Board ascribes great probative value to the 
various 2002, 2004, and 2008 VA physicians' observations, 
opinions, and conclusions, particularly the well-reasoned and 
explained 2008 opinions that the veteran's service-connected 
asbestosis did not cause or aggravate any other respiratory 
disability.  In this regard, the Board notes that the 2008 VA 
examiner persuasively disassociated symptoms of the service-
connected asbestosis from those of non-service-connected 
respiratory disabilities.  Those 2002, 2004, and 2008 
opinions were arrived at after thorough and comprehensive 
reviews of the claims folder containing service and post-
service medical records, the veteran's actual medical 
history, and other personal medical records furnished by the 
Veteran; current examinations of the Veteran; and with the 
benefit of the VA physicians' special professional knowledge.  
Thus, the Board finds the totality of the 2002, 2004, and 
2008 VA medical findings, observations, opinions, and 
conclusions to be dispositive of the question of service 
connection for a respiratory disability other than 
asbestosis, including as secondary to asbestosis, and that 
these most persuasive, expert medical observations and 
opinions militate against the claim.  See Hayes v. Brown,  5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on a physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In reaching this determination, the Board has also considered 
the evidence in the veteran's favor.  In March 2003, B. B., 
M.D., noted that the Veteran had chronic lung disease which 
was multifactorial including asthma, allergies, and asbestos 
exposure, and that a past history of smoking probably was 
also contributory, but he had not smoked for 18 years.  The 
physician noted that chest X-rays showed multiple calcified 
plaques which were likely a result of asbestos exposure, 
which he believed to be a significant contributory factor for 
his chronic lung disease.  However, the Board finds that Dr. 
B. B.'s statement and nonspecific opinion does not provide 
persuasive support for the veteran's claim that service 
connection for a respiratory disability other than asbestosis 
is warranted, including as secondary to service-connected 
asbestosis.  While Dr. B. B. stated that asbestos exposure 
was a significant contributory factor for the veteran's 
chronic lung disease, the Board notes that the Veteran is 
service connected for a chronic lung disease, specifically, 
asbestosis, and nothing in Dr. B. B.'s nonspecific statement 
may be reasonably construed to support a nexus between the 
veteran's military service or service-connected asbestosis 
and any other respiratory disability.  Thus, the Board finds 
that Dr. B. B.'s 2003 medical report does not provide 
persuasive support for the veteran's claim that a respiratory 
disability other than asbestosis is related to military 
service or his service-connected asbestosis.  

In May 2005, a VA physician noted that the Veteran had a 20-
pack year history of smoking and working around dust, and 
opined that his symptoms were more suggestive of asthma or 
allergic bronchopulmonary aspergillosis and could not be 
explained by smoking alone.  However, the Board finds that 
this medical statement also does not provide persuasive 
support for the veteran's claim that service connection for a 
respiratory disability other than asbestosis is warranted, 
including as secondary to service-connected asbestosis.  The 
doctor did not link asthma or other respiratory disability to 
the veteran's military service or service-connected 
asbestosis, and thus the Board finds that this nonspecific 
statement provides no persuasive support for the veteran's 
claim that a respiratory disability other than asbestosis is 
related to military service or his service-connected 
asbestosis.  In this regard, the Board also notes that the 
same VA physician previously noted in December 2004 that 
aspergillus titers were negative, and another VA physician 
subsequently found in January 2006 that tests for aspergillus 
were negative.

In March 2008, the veteran's wife stated that she had been 
married to him for      24.5 years and had known him for more 
than 8 years prior to marriage; that he took many over-the-
counter sinus decongestant medications prior to their 
marriage; and that he had not smoked for 22 years.

With respect to the veteran's assertions and testimony, and 
the statement from his wife, the Board notes that the Veteran 
and his wife are competent to offer evidence as to facts 
within their personal knowledge, such as the veteran's own 
symptoms and her observations of the veteran's symptoms.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38  (1994).  Thus, laymen such 
as the Veteran and his wife, without the appropriate medical 
training or expertise, are not competent to render a 
persuasive opinion on a medical matter such as the 
relationship between any current respiratory disability other 
than asbestosis and his military service or service-connected 
asbestosis.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

For all the foregoing reasons, the Board finds that the claim 
for service connection for a respiratory disability other 
than asbestosis, to include as secondary to asbestosis, must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);   
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).

B.  An Initial Rating in Excess of 10% for Asbestosis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his asbestosis is more disabling 
than currently evaluated, and he gave testimony to this 
effect at the October 2004 RO hearing.

Under the criteria of DC 6833 (38 C.F.R. § 4.97), a 10% 
rating is assigned for asbestosis when Forced Vital Capacity 
(FVC) is 75- to 80-% predicted; or, if diffusion capacity of 
the lung for carbon monoxide (DLCO) by the single breath 
method (SB) is 66- to 80-% predicted.  A 30% rating requires 
FVC of 65- to 74-% predicted, or DLCO (SB) of 56- to 65-% 
predicted.  A 60% rating requires FVC of 50- to 64-% 
predicted, or DLCO (SB) of 40- to 55-% predicted, or maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  A 100% rating requires 
FVC less than 50-% predicted; or DLCO(SB) less than 40-% 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
outpatient oxygen therapy.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a schedular rating in excess 
of 10% is not warranted for the veteran's asbestosis under 
any applicable rating criteria at any time since the initial 
grant of service connection in 2002.      

June 2001 PFTs at the MHMH revealed FVC of 101-% predicted, 
and were interpreted as showing a mild obstructive lung 
defect with an insignificant response to bronchodilator.  
Subsequent PFTs in late 2001 revealed FVC of 85-% predicted 
and DLCO (SB) of 96-% predicted; the interpretation was mild 
obstructive lung defect, lung volumes and diffusion capacity 
within normal limits, and an insignificant response to 
bronchodilator.

On November 2002 VA respiratory examination, the Veteran 
complained of progressive difficulty breathing, shortness of 
breath, chest pain, and allergies.  Current examination 
showed clear lungs with slight decrease in breath sounds.  
PFTs revealed FVC of 91-% predicted and DLCO (SB) of 85-% 
predicted.

June 2004 VA chest X-rays revealed basilar pleural 
calcifications due to old asbestos exposure, without active 
cardiopulmonary pathology.  PFTs revealed FVC of 87-% 
predicted.  The impression was normal FVC and moderate 
obstructive ventilatory defect with a significant response to 
bronchodilators, indicating a reversible component to the 
obstruction.  The examiner noted that the Veteran had 
difficulty performing the test, and that the results should 
be interpreted with caution.

At the October 2004 RO hearing, the Veteran testified about 
the degrees of severity of his service-connected and non-
service-connected respiratory disabilities and how they 
impaired him industrially.  He stated that he stopped smoking 
in July 1984.  

On November 2004 VA respiratory examination, the Veteran 
complained of shortness of breath, a cough productive of 
yellow-greenish sputum, and wheezing and dyspnea on exertion.  
Current examination of the chest showed decreased breath 
sounds and no wheezes, crackles, or rhonchi.  The diagnoses 
were asbestosis, COPD that may be in part due to the 
veteran's 25-pack-year smoking history, chronic sinusitis, 
and allergic rhinitis.

January 2005 VA PFTs revealed FVC of 101-% predicted and DLCO 
(SB) of 82-% predicted.  A VA physician interpreted the FVC 
and diffusing capacity as normal, and the impression was mild 
obstructive ventilatory defect with a significant response to 
bronchodilators, indicating a reversible component to the 
obstruction.

In March 2008, J. F., R. N., stated that the veteran's 
respiratory status appeared to be worsening, with more 
shallow and heavier breathing, a chronic cough, and wheezing 
and difficulty breathing at times.

In March 2008, the veteran's wife stated that his respiratory 
condition had worsened over the years, and he was no longer 
able to climb hills or hunt.  He sneezed, coughed, and 
labored to breathe, and pollen, mold, and air pollution kept 
him indoors most of the time.  She stated that he had not 
smoked for 22 years.

On July 2008 VA respiratory examination, the Veteran 
complained of a night cough associated with frequent sputum, 
and asthma with almost daily episodes of wheezing; there was 
no shortness of breath on exertion.  The physician noted that 
he had never been prescribed prolonged bedrest or home 
oxygen, and that he had no side-effects from prescribed 
medications.  On current examination, the Veteran was able to 
walk a distance of 100 feet without any evidence of shortness 
of breath, and he appeared to be comfortable.  Chest 
movements were normal and symmetrical, there was no dullness 
on percussion, and palpation was nondiagnostic.  Auscultation 
revealed clear sounds with no wheezes or moist sounds.  There 
was no evidence of pulmonary hypertension, as shown by the 
absence of a loud second heart sound, hepatomegaly, and lower 
extremity edema.  Restrictive disease was not suspected, as 
evidenced by the absence of kyphoscoliosis or pectus 
excavatum.  Chest X-rays revealed extensive, variably 
calcified pleural plaques.  PFTs revealed FVC of 94-% 
predicted and DLCO (SB) of 71-% predicted, and the 
impressions were mild obstructive disease with response to 
bronchodilators seen, and no restrictive disease seen.  

The diagnoses were asbestosis, COPD caused by cigarette 
smoking, allergic rhinitis, and bronchial asthma.  The 
physician distinguished the manifestations of the service-
connected asbestosis from non-service-connected recurrent 
respiratory tract infection, COPD, sinusitis, asthma, and 
allergies, and noted that the veteran's complaints of cough, 
wheeze, sputum, and recurrent cold and flu symptoms were not 
caused by or a result of his service-connected asbestosis.  
He stated that PFTs clearly showed normal total lung 
capacity, which was against any restrictive disease which was 
expected to be seen with asbestosis, and that the small 
reduction in DLCO went with his non-service-connected COPD, 
and confidently concluded that, although the Veteran had 
chest CT scan evidence of asbestosis, it did not cause any of 
his current pulmonary symptoms.

On November 2008 VA outpatient evaluation, the veteran's 
asbestosis was noted to be stable, and a review of systems 
showed no dizziness, chest pain, palpitations, dyspnea, foot 
swelling, or cough.  On current examination, the chest was 
clear to auscultation, and there was no wheezing.     

As documented above, the Board finds that the abovementioned 
medical evidence does not indicate at least the level of 
impairment that would warrant an initial schedular 30% rating 
under DC 6833 for asbestosis at any time since the grant of 
service connection in 2002, that is, FVC of 65- to 74-% 
predicted, or DLCO (SB) of 56- to 65-% predicted. 

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
asbestosis has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in medical reports from 2002 
to 2008 do not objectively show that his service-connected 
respiratory disability alone markedly interferes with 
employment (i.e., beyond that contemplated in the assigned 
schedular rating), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular rating for that disability 
is adequate in this case.  

Although on November 2002 VA examination the Veteran was 
noted to be unemployed, there was no indication that this was 
due to his asbestosis disability.  At the October 2004 RO 
hearing, the Veteran testified about how his various 
respiratory disabilities disabled him industrially, but the 
Board notes that he is only service connected for asbestosis, 
and thus respiratory symptoms attributable to other non-
service-connected respiratory disabilities may not be 
considered in evaluating the disabling effects of asbestosis.  
The Veteran was noted to be unemployed on November 2004 VA 
examination due to his respiratory medical condition, but the 
Board notes that he has both service-connected and non-
service-connected respiratory disabilities, and, as noted 
above, no respiratory symptoms attributable to other non-
service-connected respiratory disabilities may be considered 
in evaluating the disabling effects of the service-connected 
asbestosis.  The 2004 VA examiner was unable to resolve the 
matter of whether the veteran's asbestosis had an impact upon 
his functional ability without resort to mere speculation, 
but he did opine that it was at least as likely as not that 
his non-service-connected recurrent respiratory tract 
infection, COPD, sinusitis, asthma, and allergies did have an 
impact upon his functioning ability.  Although on July 2008 
VA examination the Veteran was noted to be unemployed, there 
was no indication that this was due to his asbestosis 
disability, and the physician noted that he used a home 
exercise machine for approximately 35 minutes, and that he 
could walk on level ground without getting short of breath.  
The physician distinguished the manifestations of the 
service-connected asbestosis from non-service-connected 
recurrent respiratory tract infection, COPD, sinusitis, 
asthma, and allergies, noting that the veteran's complaints 
of cough, wheeze, sputum, and recurrent cold and flu symptoms 
were not caused by or a result of his service-connected 
asbestosis, and he confidently concluded that, although the 
Veteran had evidence of asbestosis, it did not cause any of 
his current pulmonary symptoms.  Hence, the Board concludes 
that the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board points out that a percentage schedular rating 
represents average impairment in earning capacity resulting 
from a disease and injury and its residual conditions in 
civil occupations, and that, generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, inasmuch as 
the factual findings do not show distinct time periods from 
2002 to 2008 where the veteran's asbestosis exhibited 
symptoms that would warrant different ratings under any 
applicable rating criteria, and that the claim for an initial 
rating in excess of 10% must thus be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 53- 56.




ORDER

Service connection for respiratory disability other than 
asbestosis, to include as secondary to asbestosis, is denied.

An initial rating in excess of 10% for asbestosis is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


